Exhibit 10.1
SEPARATION, CONSULTING AND NON-COMPETITION AGREEMENT
     This SEPARATION, CONSULTING AND NON-COMPETITION AGREEMENT (the “Agreement”)
is made and entered into on the 16th day of June, 2008, by and between GREAT
WOLF RESORTS, INC., a Delaware corporation (the “Company”), and HERNAN MARTINEZ
(the “Executive”).
RECITALS:
     WHEREAS, the Company and the Executive are parties to an Employment
Agreement dated June 28, 2005 (the “Employment Agreement”); and
     WHEREAS, the Executive plans to tender his resignation as an officer and
employee of the Company, and the Company plans to accept such resignation
effective as of the date specified herein; and
     WHEREAS, the Company and the Executive desire to memorialize the terms of
the Executive’s termination of employment in this Agreement and completely
resolve all matters arising out of the Executive’s employment with the Company
or the termination of that employment, as well as all matters arising out of or
related to the Employment Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:
     1. Termination of the Employment Agreement; Resignation as an Officer and
Termination of Employment. The Executive and the Company hereby agree that,
effective July 15, 2008 (the “Separation Date”), the Employment Agreement shall
be terminated, revoked and rescinded, and all rights and obligations either
party has or may be entitled to under the Employment Agreement shall be null and
void. The Executive and the Company agree further that the Executive’s status as
an officer and employee of the Company shall terminate as of the Separation
Date.
     2. Consulting Services and Ongoing Cooperation. After the Separation Date,
the Executive agrees to use his reasonable efforts to assist, advise and
cooperate with the Company if the Company so requests on issues that arose or
were in any way developing during his employment with the Company, subject to
the Executive’s availability given his employment obligations, if any, at that
time. The Executive will provide such assistance, advice and cooperation on an
occasional basis without compensation in excess of that set forth in
Section 4(a)(i) of this Agreement. Commencing on the Separation Date and
continuing through December 31, 2008, or such earlier date on which the
Executive delivers a notice stating that he is no longer available for
consulting services (the “Services Termination Notice”), from time-to-time, upon
written request from the Company (an “Additional Services Notice”), the
Executive shall, if the Executive is available and is so willing, furnish such
assistance, advice or cooperation on a continuing or regular basis (“Additional
Services”) to the Company as is within the Executive’s reasonable capability and
availability, up to and including fifty percent (50%) of

 



--------------------------------------------------------------------------------



 



his time during the Company’s normal business hours. Such assistance, advice and
cooperation may include, but shall not be limited to the preparation for, or the
conduct of, any litigation, investigation or proceeding involving matters or
events which occurred during the Executive’s employment by the Company as to
which the Executive’s knowledge or testimony may be important to the Company. In
connection with the preparation for, or the conduct of such litigation,
investigation or proceeding as described in the preceding sentence, the
Executive shall promptly provide the Company with any records or other materials
in his possession that the Company shall request in connection with the defense
or prosecution of such litigation, investigation or proceeding. The Executive
shall cease providing Additional Services to the Company upon receipt of written
notice (a “Cessation Notice”) from the Company that the Additional Services are
no longer required. The Company shall pay or reimburse the Executive for his
travel expenses reasonably incurred in the course of providing such Additional
Services. The Company shall make such payment or reimbursement within thirty
(30) days of receipt of reasonable substantiating documentation from the
Executive but in no event later than the end of the calendar year following the
year in which such expenses were incurred. The Company acknowledges that the
Executive may be unavailable to provide Additional Services for substantial
periods from time to time, including during a four-week vacation planned for
September, 2008, or may be unwilling to provide Additional Services from time to
time or at all times after the Separation Date.
     3. Covenants by the Executive.
          a. Trade Secrets
          (i) General. The Executive agrees that the Executive will hold in a
fiduciary capacity for the benefit of the Company and each of its affiliates,
and will not directly or indirectly use or disclose to any person not authorized
by the Company, any Trade Secret (as defined in Section 3(a)(ii)) of the Company
or its affiliates that Executive may have acquired (whether or not developed or
compiled by Executive and whether or not Executive is authorized to have access
to such information) during the term of, and in the course of, or as a result of
Executive’s employment by the Company or its affiliates for so long as such
information remains a Trade Secret.
          (ii) Trade Secret. The term “Trade Secret” for purposes of this
Employment Agreement means information, including, but not limited to, technical
or nontechnical data, a formula, a pattern, a compilation, a program, a device,
a method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers that
(a) derives economic value, actual or potential, from not being generally known
to, and not being generally readily ascertainable by proper means by, other
persons who can obtain economic value from its disclosure or use and (b) is the
subject of reasonable efforts by the Company and its affiliates to maintain its
secrecy.
          (iii) Additional Rights. This Section 3(a) is intended to provide
rights to the Company and its affiliates which are in addition to, not in lieu
of, those rights the

2



--------------------------------------------------------------------------------



 



Company and its affiliates have under the common law or applicable statutes for
the protection of trade secrets.
          b. Confidential Information.
          (i) General. The Executive during the Restricted Period (as defined in
Section 3(c)) shall hold in a fiduciary capacity for the benefit of the Company
and its affiliates, and shall not directly or indirectly use or disclose to any
person not authorized by the Company, any Confidential Information (as defined
in Section 3(b)(ii)) of the Company or its affiliates that the Executive may
have acquired (whether or not developed or compiled by the Executive and whether
or not the Executive is authorized to have access to such information) during
the term of, and in the course of, or as a result of the Executive’s employment
by the Company or its affiliates.
          (ii) Confidential Information. The term “Confidential Information” for
purposes of this Agreement means any secret, confidential or proprietary
information possessed by the Company or its affiliates relating to their
businesses, including, without limitation, customer lists, details of client or
consultant contracts, current and anticipated customer requirements, pricing
policies, price lists, market studies, business plans, operational methods,
marketing plans or strategies, product development techniques or flaws, computer
software programs (including object codes and source codes), data and
documentation, base technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, future business plans,
licensing strategies, advertising campaigns, financial information and data,
business acquisition plans and new personnel acquisition plans (not otherwise
included in the definition of a Trade Secret under this Agreement) that has not
become generally available to the public by the act of one who has the right to
disclose such information without violating any right of the Company or its
affiliates.
          (iii) Additional Rights. This Section 3(b) is intended to provide
rights to the Company and its affiliates which are in addition to, not in lieu
of, those rights the Company and its affiliates have under the common law or
applicable statutes for the protection of confidential information.
          c. Restricted Period. The term “Restricted Period” for purposes of
this Agreement shall mean the one-year period following the Separation Date.
          d. Nonsolicitation of Customers or Employees.
          (i) Customers. During the Restricted Period, the Executive shall not,
on the Executive’s own behalf or on behalf of any person, firm partnership,
association, corporation or business organization, entity or enterprise, call on
or solicit for the purpose of competing with the Company or its affiliates any
customers of the Company or its affiliates with whom the Executive had contact,
knowledge, or association at any time

3



--------------------------------------------------------------------------------



 



during the twelve (12) month period immediately preceding the beginning of the
Restricted Period.
          (ii) Employees. During the Restricted Period, the Executive shall not,
either directly or indirectly, call on, solicit or attempt to induce any other
officer, employee or independent contractor of the Company or its affiliates
with whom the Executive had contact, knowledge of, or association at any time
during the twelve (12) month period immediately preceding the beginning of the
Restricted Period, to terminate his or her employment or business relationship
with the Company or its or its affiliates and shall not assist any other person
or entity in such a solicitation.
          e. Non-Compete. The Executive and the Company agree that (i) the
Company is engaged in the family entertainment resort business featuring indoor
waterparks, which shall be referred to as the “Business,” (ii) the Business can
be conducted anywhere, (iii) the Business can be and is available to any person
or entity with access to sufficient capital, (iv) the Business consequently has
no geographic boundary or limitation, (v) the Executive is, and has been during
the term of his employment with the Company, intimately involved in the Business
wherever it operates, and (vi) this Section 3(e) is intended to provide fair and
reasonable protection to the Company in light of the unique circumstances of the
Business. The Executive therefore agrees that Executive shall not for the one
(1) year period which starts on the Separation Date compete with the Company
within fifty (50) miles of a location where the Company conducts its Business or
is planning to conduct its Business; provided, however, the Executive may own up
to five percent (5%) of the stock of a publicly traded company that engages in
such competitive business so long as the Executive is only a passive investor
and is not actively involved in such company in any way.
          f. Reasonable and Continuing Obligations. The Executive agrees that
the Executive’s obligations under this Section 3 are obligations which will
continue beyond the date the Executive’s employment terminates and that such
obligations are reasonable and necessary to protect the Company’s legitimate
business interests. The Company in addition shall have the right to take such
other action as the Company deems necessary or appropriate to compel compliance
with the provisions of this Section 3.
          g. Remedy for Breach. The Executive agrees that the remedies at law of
the Company for any actual or threatened breach by the Executive of the
covenants in this Section 3 would be inadequate and that the Company shall be
entitled to specific performance of the covenants in this Section 3, including
entry of an ex parte, temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Section 3, or both, or other appropriate judicial remedy, writ or order, in
addition to any damages and legal expenses which the Company may be legally
entitled to recover. The Executive acknowledges and agrees that the covenants in
this Section 3 shall be construed as agreements independent of any other
provision of this or any other agreement between the Company and the Executive,
and that the existence of any claim or cause of action by the Executive against
the Company, whether predicated upon the Employment Agreement, this Agreement or
any other agreement, shall not constitute a defense to the enforcement by the
Company of such covenants.

4



--------------------------------------------------------------------------------



 



     4. Consideration.
          a. In consideration of the execution and performance of this Agreement
by the Executive, and subject to the remaining provisions of this Section 4, the
Executive will receive from the Company the following severance payments and
benefits:
          i. The Company shall pay to the Executive the sum of $432,500.00,
payable in a lump sum within five days of expiration of the 7-day revocation
period referred to in Section 6 hereof.
          ii. From and after the Separation Date, commencing on the date
specified in each Additional Services Notice, and prior to the date specified in
the related Cessation Notice, the Company shall pay to the Executive the sum of
$26,650.00 for each one-month period that Executive is performing consulting
services as set forth in Section 2 of this Agreement, prorated for each partial
month, payable monthly, in arrears, no later than ten (10) days after the end of
each such month or partial month.
          iii. At the discretion of the Chief Executive Officer of the Company,
the Executive may be entitled to a bonus of up to $100,000, provided that the
Executive is providing Additional Services through December 31, 2008.

5



--------------------------------------------------------------------------------



 



          b. All payments under this Section 4 shall be subject to applicable
deductions. For the purposes of this Agreement, “applicable deductions” shall
include, but shall not be limited to, any federal, state, or local taxes
determined by the Company to be required to be withheld from amounts paid to the
Executive pursuant to this Agreement or otherwise due from the Company, and any
other amounts that the Company may be legally required to deduct from his
earnings.
          c. Any date specified as a payment date under this Section 4 shall be
construed as meaning any date on or about the specified date; provided, however,
that the Company shall make payment as soon as practicable after the specified
date without, to the extent possible, incurring any tax penalties on either the
Executive or the Company.
          d. Except as provided in this Agreement, the Executive agrees that he
is not entitled to any other compensation (including, but not limited to, salary
or bonuses), perquisites, or benefits of any kind or description from the
Company, or from or under any employee benefit plan or fringe benefit plan
sponsored by the Company or under the Employment Agreement, other than as
described above and other than his regular salary through the Separation Date,
as defined in Section 1 of this Agreement. The consideration paid by the Company
to the Executive pursuant to this Agreement shall be in compromise, settlement
and full satisfaction of any and all Claims, as defined in Section 5 of this
Agreement, that the Executive has, or may have, against the Company or other
Releasees, as defined in Section 5 of this Agreement, arising out of the
Executive’s employment with the Company or its affiliates, the termination of
such employment and any and all matters related to the Executive’s employment
and termination, or to his Employment Agreement.
     5. Mutual Release.
          a. The Executive, for himself, his heirs, successors and assigns and
in consideration of the payments to be made by or on behalf of the Company
pursuant to Section 4 of this Agreement, does hereby forever discharge and
release the Company, any subsidiaries, affiliated companies, companies with
common management, ownership or control, successors, assigns, insurers and
reinsurers, attorneys, and franchisees, and all of their officers, directors,
shareholders, employees, agents and representatives, in their official and
individual capacities (collectively referred to as “Releasees”), from any and
all claims, demands, causes of action, damages, charges, complaints, grievances,
expenses, compensation and remedies which the Executive now has or may in the
future have on account of or arising out of any matter or thing which has
happened, developed or occurred before the date of this Agreement (collectively
“Claims”), including, but not limited to, all Claims arising from the
Executive’s employment with the Company or any of its affiliated companies, the
termination of such employment, any and all relationships or dealings between
the Executive and the Company or any of the other Releasees, the termination of
any such relationships and dealings, and any and all other Claims the Executive
may have against the Company or any of the other Releasees, and the Executive
hereby waives any and all such Claims including, all charges or complaints that
were or could have been filed with any other court, tribunal or governmental
agency, and any and all Claims not previously alleged, including, but not
limited to, any Claims under the following: (a) Title VII of the Civil Rights
Act of 1964, as amended; (b) the Age Discrimination in Employment Act

6



--------------------------------------------------------------------------------



 



(ADEA), as amended; (c) the Federal Employee Retirement Income Security Act of
1974 (ERISA), as amended; (d) the Americans With Disabilities Act (ADA), as
amended; (e) the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA),
as amended; (f) Section 806 of the Sarbanes-Oxley Act of 2002, as amended;
(g) any and all statutes of similar nature or purpose under Delaware or
Wisconsin law, or the law of any other state; and (h) any federal, state or
local law, rule, regulation, constitution, executive order or guideline of any
description, including, but not limited to, those laws described above, or any
rule or principle of equity or common law, or any Claim of defamation,
conversion, interference with a contract or business relationship, or any other
intentional or unintentional tort, or any Claim of loss of consortium, or any
Claim of harassment or retaliation, or breach of contract or implied contract,
or breach of covenant of good faith and fair dealing, or any whistle-blower
Claim. This release, discharge and waiver shall be hereinafter referred to as
the “Release.”
          Notwithstanding the foregoing, Executive shall have the right to
assert defenses and counterclaims against any individuals referenced in this
subparagraph in connection with any claim that might be asserted against
Executive by any of them, in which case this Release shall not preclude the
assertion of any defenses or counterclaims that are otherwise the subject of
this Release.
          b. The Company similarly releases the Executive and his agents,
attorneys, heirs and assigns from any and all Claims as defined above, whether
known or unknown, which the Company has, had or might have been able to assert
or make based on any action, omission or conduct of any kind on the part of the
Executive or his agents, attorneys, heirs or assigns from the beginning of time
up to the execution of this Agreement.
          c. The Executive agrees that this Release may be enforced in federal,
state or local court, and before any federal, state or local administrative
agency or body.
          d. This Release does not prohibit the Executive from filing an
administrative charge of alleged employment discrimination, harassment or
retaliation under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Americans With Disabilities Act or
the Equal Pay Act of 1963; however, the Executive represents that he has not to
date filed or cause to be filed any such administrative charge, and further
agrees that he hereby waives any right to monetary or other recovery should any
federal, state or local administrative agency pursue any Claim on his behalf and
will immediately request in writing that the Claim or matter on his behalf be
withdrawn. Thus by signing this Agreement, the Executive waives any right he had
to obtain a recovery if an administrative agency pursues a Claim against the
Company or any of the other Releasees based on any action taken by the Company
or any of the other Releasees up to the date of this Agreement, and that he will
have released the Company and the other Releasees of any and all Claims, and the
continuing effect of any and all Claims of any nature up to the date of this
Agreement.
          e. The Executive specifically understands and agrees that the
termination of his employment does not violate or disregard any oral or written
promise or agreement, of any nature whatsoever, express or implied. If any
contract or agreement of employment exists concerning the employment of the
Executive by the Company or the terms and conditions of

7



--------------------------------------------------------------------------------



 



such employment or the termination of such employment, whether oral or written,
express or implied, that contract or agreement (including the Employment
Agreement) is hereby terminated and is null and void.
     6. Compliance with OWBPA. It is the mutual intent of the parties that this
Agreement, as it applies to claims under the ADEA, fully complies with the Older
Worker Benefit Protection Act (OWBPA). Accordingly, this Agreement requires, and
Executive agrees, as follows:
          a. Executive has read this Agreement, understands its contents and
agrees to its terms and conditions of his own free will. He understands this
Agreement and its language.
          b. Executive acknowledges that this Agreement provides him with pay
and benefits to which he would not otherwise be entitled.
          c. Executive is hereby advised to consult with an attorney prior to
signing this Agreement.
          d. Executive has twenty-one (21) days in which to consider whether to
sign this Agreement.
          e. After Executive signs this Agreement, he shall have seven (7) days
in which to revoke his acceptance of this Agreement by delivering written notice
to the Company.
          f. This Agreement is not enforceable and effective until the seven
(7) day revocation period has expired without revocation. In computing this
seven-day period, the day the Agreement is executed by Executive shall not be
included, and the last day of the seven-day period shall be included.
     7. Additional Terms.
          a. Nothing contained in this Agreement prohibits the Executive from
seeking a determination by a court of competent jurisdiction that the Release
is, in whole or in part, invalid under applicable law. To the extent of such
determination, the Executive may assert Claims or other matters included in the
Release, subject to final determination on appeal.
          b. The Executive agrees that he has not sustained any disabling
personal injury and/or occupational disease which has resulted in a loss of wage
earning capacity during his employment with the Company, and that he has no
personal injury and/or occupational disease which has been contributed to, or
aggravated or accelerated in a significant manner by his employment with the
Company.
          c. The Executive represents and warrants that the Company has
encouraged and advised the Executive in writing, prior to signing this
Agreement, to consult with an attorney of the Executive’s choosing concerning
all of the terms of this Agreement.

8



--------------------------------------------------------------------------------



 



          d. Nothing contained in this Agreement is intended to be an admission
of any fault, wrongdoing, or liability on the part of any of the parties hereto,
and nothing contained in this Agreement may be deemed, construed, or treated in
any respect as such an admission. The Company specifically denies any fault,
wrongdoing or liability toward the Executive. This Agreement was reached by the
parties as a mutual compromise of their respective positions, in order to avoid
the costs and inconvenience of litigation and for other reasons deemed good and
sufficient by the respective parties.
          e. The Company will provide the Executive and the Executive’s spouse
with the right to participate, at the Executive’s expense, in the Company’s
group health insurance plan in accordance with the mandates of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (a/k/a “COBRA”).
          f. The Executive will retain all of his vested rights, if any, as of
the Separation Date in the Company’s 401(k) plan and Deferred Compensation plan.
     8. Indemnification. The Executive shall be entitled to be indemnified by
the Company to the same extent and subject to the same limitations as the
Company provides indemnification generally to its officers and directors for
acts occurring on or prior to the Separation Date. The Company agrees to
maintain in force a policy of directors and officers liability coverage in such
amounts as the Company’s Board of Directors deems reasonable and to cover the
Executive under such policy, for acts occurring on or prior to the Separation
Date, subject to any such insurance being available on commercially reasonable
terms.
     9. Non-Disparagement. The Executive shall not disparage the Company or
other Releasees, or its officers, directors or employees in any way orally or in
writing. The Company shall, and the Company shall take reasonable measures to
cause its directors and officers to refrain from disparaging the Executive in
any way, orally or in writing.
     10. Employment References. Nothing in this Agreement shall prevent either
party from stating the fact that Executive was employed by the Company, the
address of his work location, the dates of his employment, his job titles and
job duties, his rate of pay, or that he resigned from his position as an officer
of the Company on or about the Separation Date. The Company will provide
employment references upon Executive’s request on the condition that Executive
sign a notice and release provided by the Company.
     11. Breach of Agreement. The Executive agrees that if he violates any of
the terms of this Agreement, the Company may pursue whatever rights it has under
this Agreement, whether in law or in equity, without affecting the validity and
enforceability of the Release contained in this Agreement.
     12. Company Property, Records, Files and Equipment. The Executive will
return all Company property, records, files, or any other Company owned
equipment in his possession within three (3) days after the Separation Date.

9



--------------------------------------------------------------------------------



 



     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin applicable to contracts
executed in and to be performed in that state without regard to its conflicts of
laws provisions. Each of the parties hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
Wisconsin located in the County of Dane, Wisconsin, and of the United States for
the Western District of Wisconsin for any litigation arising out of or relating
to this Agreement or the transactions contemplated hereby. Each of the parties
hereby irrevocably and unconditionally acknowledges that service of any process,
summons, notice or document by United States registered mail to the respective
addresses set forth herein shall be effective service of process for any
litigation brought against a party in any such court. Any legal action relating
to this Agreement shall be brought in the courts of the State of Wisconsin
located in the County of Dane, Wisconsin, and of the United States for the
Western District of Wisconsin and the parties irrevocably and unconditionally
waive and will not plead or claim in any such court that venue is improper or
that such litigation has been brought in an inconvenient forum.
     14. Waiver. The waiver by a party hereto of any breach by the other party
hereto of any provision of this Agreement shall not operate or be construed as a
waiver of any other or subsequent breach by a party hereto.
     15. Assignment. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company, and the Company shall be
obligated to require any successor to expressly acknowledge and assume its
obligations hereunder. This Agreement shall inure to the extent provided
hereunder to the benefit of and be enforceable by the Executive or the
Executive’s legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. The Executive may not delegate any of the
Executive’s duties, responsibilities, obligations or positions hereunder to any
person and any such purported delegation shall be void and of no force and
effect.
     16. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

10



--------------------------------------------------------------------------------



 



     17. Notices. Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing, and if personally delivered or when
sent by first class certified or registered mail, postage prepaid, return
receipt requested — in the case of the Executive, to his principal residence
address, and in the case of the Company, to the address of its principal place
of business as set forth above, to the attention of the Chief Executive Officer
of the Company.
     18. Entire Agreement. This Agreement constitutes the entire agreement of
the parties relating to the subject matter hereof, and supersedes any
obligations of the Company and the other Releasees under any previous agreements
or arrangements (including the Employment Agreement), except as otherwise
provided in this Agreement. The provisions of this Agreement may not be amended,
modified, repealed, waived, extended or discharged except by an agreement in
writing signed by the party against whom enforcement of any amendment,
modification, repeal, waiver, extension or discharge is sought. This Agreement
may be executed in one or more counterparts (including by facsimile signature),
all of which shall be considered one and the same instrument, and shall be fully
executed when one or more counterparts have been signed by and delivered to each
party.
     19. Headings. The descriptive headings used herein are used for convenience
of reference only and shall not constitute a part of this Agreement.
     THE EXECUTIVE HEREBY EXPRESSLY WARRANTS AND REPRESENTS THAT, BEFORE
ENTERING INTO THIS AGREEMENT, HE HAS RECEIVED A REASONABLE PERIOD OF TIME WITHIN
WHICH TO CONSIDER ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT, THAT HE HAS
FULLY READ, INFORMED HIMSELF OF AND UNDERSTANDS ALL THE TERMS, CONTENTS,
CONDITIONS AND EFFECTS OF ALL PROVISIONS OF THIS AGREEMENT, AND THAT HE
CONSIDERS ALL SUCH PROVISIONS TO BE SATISFACTORY.
     THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT NO PROMISE OR
REPRESENTATION OF ANY KIND HAS BEEN MADE, EXCEPT THOSE EXPRESSLY STATED IN THIS
AGREEMENT.
     THE EXECUTIVE FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT HE ENTERS INTO
THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive and the Company, by its duly authorized
representative, have signed this Agreement as of the date set forth above.

         
 
  THE EXECUTIVE:    
 
       
 
           
 
       
 
  Name: Hernan Martinez    
 
       
 
  GREAT WOLF RESORTS, INC.    
 
       
 
           
 
       
 
  Name:    

12